Case 1:18-cv-01842-JPH-MPB Document 39 Filed 01/30/19 Page 1 of 1 PageID #: 118


                                                                    The Court acknowledges
                        IN THE UNITED STATES DISTRICT COURT the Stipulation of
                            SOUTHERN DISTRICT OF INDIANA            Dismissal with Prejudice,
                                  INDIANAPOLIS DIVISION             dkt. 38.
                                                                    JPH, 1/30/2019
    SAMANTHA ADAMS on Behalf of                )                    Distribution via ECF
    Herself and All Others Similarly Situated, )  Collective Action
                                               )
           Plaintiffs,                         )
                                               )
           vs.                                 ) CAUSE NO. 1:18-cv-1842 JPH-MPB
                                               )
    USA HALLOWEEN PLANET, INC.,                )
    TODD DENNING and TIM LEE,                  )
                                               )
           Defendants.                         )


                   STIPULATION OF DISMISSAL WITH PREJUDICE

           Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), Plaintiff, Samantha Adams (“Plaintiff”),

    and Defendants, USA Halloween Planet, LLC, Todd Denning and Tim Lee

    (“Defendants”), respectfully file this joint stipulation of dismissal of Plaintiff’s

    Complaint, with prejudice, each party bearing its own fees and costs.

           Respectfully submitted this 28th day of January, 2019.

    WELDY LAW                                     SPAHR LAW OFFICE, LLC
    Counsel for Samantha Adams                    Counsel for Defendants

    /s/ Ronald E. Weldy                           /s/ Ryan M. Spahr
    Ronald E. Weldy                               Ryan M. Spahr (30867-02)
    WELDY LAW                                     Spahr Law Office, LLC
    8383 Craig Street                             6500 Westfield Boulevard
    Suite 330                                     Indianapolis, IN 46220
    Indianapolis, IN 46250                        Phone: (317) 475-4524
    Phone: (317) 842-6600                         Fax: (317) 259-1234
    Fax:(317) 288-4013                            Email: rspahr@broadrippleattorneys.com
    Email: (rweldy@weldylegal.com)
